UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-24477 RESTORGENEX CORPORATION (Exact name of registrant as specified in its charter) Delaware 30-0645032 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2150 E. Lake Cook Road, Suite 750 Buffalo Grove, Illinois (Address of principal executive offices, including zip code) (847) 777-8092 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☒
